Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 8, 2021

                                     No. 04-20-00477-CV

    IN THE INTEREST OF F.B.C.L., B.A.I.L., L.K.A.L., AND J.J.W.L, CHILDREN,

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-01116
                          Honorable Laura Salinas, Judge Presiding

                                        ORDER

        This is an accelerated appeal of the trial court’s order terminating appellants’ parental
rights. Appellee’s brief was originally due to be filed on March 8, 2021. On March 8, 2021,
appellee filed a motion requesting an extension of time to file its brief.

        The disposition of this appeal is governed by the standards set forth in rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal was
filed. Id.

       The motion is GRANTED, and appellee’s brief must be filed no later than March 29,
2021. Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.



                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of March, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court